Exhibit 10.1

Dominion Resources, Inc.

Performance Grant Agreement

THIS AGREEMENT, dated              between DOMINION RESOURCES, INC., a Virginia
Company (the “Company”) and              (“Participant”), is made pursuant and
subject to the provisions of the Dominion Resources, Inc. 2005 Incentive
Compensation Plan (the “Plan”) to the extent provided below. All terms used
herein that are defined in the Plan have the same meaning given them in the
Plan. The Performance Grant will be administered by the Organization,
Compensation and Nominating Committee (“OCN Committee”) of the Company’s Board
of Directors.

 

  1. Performance Grant. Pursuant to the Plan, the Participant is granted a
Performance Award at a Target Amount of              on             , subject
further to the terms and conditions set forth herein. The actual payout may be
from 0% to 200% of the Target Amount. Payment will be made by March 15, 2008.

 

  2. TSR Performance Conditions

Total Shareholder Return Performance (“TSR Performance”) shall determine fifty
percent (50%) of the Target Amount (“TSR Percentage”). TSR Performance is
defined in Exhibit A. The Performance Period for the TSR Performance is the
period beginning April 1, 2006 and ending December 31, 2007. The portion of the
50% of the Target Amount that will be paid out, if any, is based on the
following table.

 

Relative TSR Performance

   Percentage Payout
of TSR Percentage

Top Quartile - 75 % to 100%

   150% - 200%

2nd Quartile - 50% to 74.9%

   100% - 149.9%

3rd Quartile - 25% to 49.9%

   50% - 99.9%

4th Quartile - below 25%

   0%

To the extent that the Company’s TSR Performance ranks in a percentile within
the 1st, 2nd or 3rd Quartiles of Relative TSR Performance, then the TSR
Percentage Payout shall be interpolated between the top and bottom of the
Percentage Payout of TSR Percentage range for that Quartile.

No payment will be made if the TSR Performance is in the 4th Quartile, except
that a payment of 25% of the TSR Percentage shall be made if the Company’s TSR
Performance was at least         % on a compounded annual basis for the
Performance Period.

 

  3. ROIC Performance Conditions

Return on Invested Capital Performance (“ROIC Performance”) shall determine
fifty percent (50%) of the Target Amount (“ROIC Percentage”). ROIC Performance
is defined in Exhibit A. The Performance Period for the ROIC Performance is the
period beginning January 1, 2006 and ending December 31, 2007. The portion of
the 50% of the Target Amount that will be paid out is based on the following
table.

 

ROIC Performance

   Percentage Payout
of ROIC Percentage

7.8% or greater

   200%

7.6% - 7.79%

   150% - 199.9%

7.4% - 7.59%

   100% - 149.9%

7.2% - 7.39%

   50% - 99.9%

Below 7.2%

   0%



--------------------------------------------------------------------------------

To the extent that the Company’s ROIC Performance is between 7.2% and 7.8%, then
the ROIC Percentage payout shall be interpolated between the top and bottom of
the applicable Percentage Payout of ROIC Percentage range set forth above.

The ROIC Performance in the table is based on the Company’s actual 2006 budget
and the projected 2007 budget at the date of grant. The ROIC Performance may be
adjusted by the OCN Committee based on the Company’s actual 2007 budget. Any
adjustments to the ROIC Performance will be communicated to the Participant when
made.

 

  4. Terms and Conditions.

 

  a. Employment. Except as provided in paragraphs 5 or 6, the Participant’s
rights in the Performance Award shall be forfeited if his employment with the
Company or a Dominion Company terminates before December 31, 2007.

 

  b. Nontransferability. No rights in the Performance Award are transferable.

 

  5. Retirement, Death, Disability and Termination without Cause.

 

  a. Retirement. If the Participant Retires and would have been eligible for a
payment under paragraphs 2 or 3 if the Participant had remained employed until
December 31, 2007, the Participant shall receive the amount determined under
paragraphs 2 and/or 3 as if the Participant had remained employed times the
fraction of (A) the number of completed months from April 1, 2006 to the
Participant’s Retirement divided by (B) 21 months. Payment shall be made at the
time provided in paragraph 1.

 

  b. Death, Disability or Termination Without Cause. If the Participant dies,
becomes Disabled or is terminated without Cause as defined in the Participant’s
Employment Continuity Agreement, the Participant shall receive a lump sum cash
payment equal to the total compensation cost recognized by the Company for this
Performance Award from the Date of Grant through the latest financial statement
filed with the Company’s Annual Report on Form 10-K or Quarterly Report on Form
10-Q immediately prior to the event. Payment shall be made within 30 days of the
termination, provided that payment shall be made six months after the
termination if the payment is subject to Section 409A of the Code and the
Executive is a Specified Employee (within the meaning of
Section 409A(a)(2)(B)(i) of the Code).

 

  6. Change of Control. Upon a Change of Control, the Participant shall receive
a lump sum cash payment, within 15 days of the Change of Control, equal to the
greater of (A) the Target Amount or (B) the total payout that would be made at
the end of the Performance Period if the predicted performance used for
determining the compensation cost recognized by the Company for this Performance
Award for the latest financial statement filed with the Company’s Annual Report
on Form 10-K or Quarterly Report on Form 10-Q immediately prior to the Change of
Control was the actual performance for the Performance Period.

 

  7. Retirement. For purposes of this Agreement, the term Retire or Retirement
means termination when the Participant is eligible for early, normal or delayed
retirement as defined in the Dominion Pension Plan, or would be eligible if any
crediting of deemed additional years of age or service applicable to the
Participant under the Company’s Benefit Restoration Plan or New Benefit
Restoration Plan were applied under the Pension Plan, as in effect at the time
of the determination.

 

  8. No Right to Continued Employment. This Performance Award does not confer
upon the Participant any right with respect to continuance of employment by the
Company or a Dominion Company, nor shall it interfere in any way with the right
of the Company or a Dominion Company to terminate the Participant’s employment
at any time. The Committee reserves the right to reduce the amount paid to a
Participant below the calculated amount earned under this Performance Award or
pay no amount at all to the Participant.

 

2



--------------------------------------------------------------------------------

  9. Tax Withholding. The Company will withhold from any payment the aggregate
amount of federal, state and local income and payroll taxes that the Company is
required to withhold on the payment.

 

  10. Application of the Plan. The portions of the Performance Award relating to
TSR Performance are subject to the terms and conditions of the Plan. It is
intended that payments for TSR Performance under this Performance Award to a
Participant who is a “covered employee” constitute “qualified performance-based
compensation” within the meaning of section 1.162-27(e) of the Income Tax
Regulations. The Committee will certify the TSR Performance. To the maximum
extent possible, this Performance Award and the Plan shall be interpreted and
construed consistent with this paragraph 10.

 

  11. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia.

 

  12. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the date of the award and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the date of the Performance Grant, as it may be
amended from time to time.

 

  13. Participant Bound by Plan. The Participant hereby acknowledges receipt of
a copy of the Plan and agrees to be bound by all the terms and provisions
thereof.

 

  14. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Participant and the successors
of the Company.

IN WITNESS WHEREOF the Company has caused this Agreement to be signed by a duly
authorized officer.

 

Dominion Resources, Inc. By:  

 

  Thomas F. Farrell, II   President and Chief Executive Officer

 

3



--------------------------------------------------------------------------------

EXHIBIT A

Total Shareholder Return

The TSR Performance will be measured based on where the Company’s total
shareholder return during the Performance Period ranks in relation to the total
shareholder returns of the Comparison Companies during such period. In general,
Total Shareholder Return consists of the difference between the value of a share
of common stock at the beginning and end of the Performance Period, plus the
value of dividends paid as if reinvested in stock and other appropriate
adjustments for such events as stock splits. For purposes of TSR Performance,
the total shareholder return of the Company and the Comparison Companies will be
the total shareholder return as calculated by Bloomberg L.P. As soon as
practicable after the completion of the Performance Period, the total
shareholder returns of the Comparison Companies will be obtained from Bloomberg
L.P. and ranked from highest to lowest. The Company’s total shareholder return
will then be ranked in terms of which percentile it would have placed in among
the Comparison Companies.

 

The Comparison Companies are:    American Electric Power Company    Duke Energy
Corp. Entergy Corp.    Exelon Corp. FirstEnergy Corp.    FPL Group, Inc.
NiSource Inc.    PPL Corporation Progress Energy, Inc.    Southern Co.

Return on Invested Capital

ROIC shall mean Total Return divided by Average Invested Capital for the
two-year Performance Period.

Total Return is Operating Earnings (as disclosed on the Company’s earnings
report filed on Form 8-K) + After-tax Interest & PSST Expenses + Preferred
Dividends, all determined for the two-year Performance Period.

Average Invested Capital is the Average Balances for Long & Short-term Debt +
PSST + MC + Preferred Equity + (Common Equity excluding AOCI). The Average
Balances for a year are calculated by performing the calculation at the end of
each month during the fiscal year plus the last month of the prior fiscal year
and then averaging those amounts over 13 months. For the final calculation, the
Average Invested Capital for 2006 and 2007 are combined.

PSST is the preferred securities of subsidiary trusts shown as junior
subordinated notes payable to affiliated trusts (five subsidiary capital trusts)
on the Company’s financial statements.

MC is mandatory convertible debt.

AOCI is accumulated other comprehensive income as shown on the Company’s
financial statements.